

115 HR 1999 IH: Federal Budget Accountability Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1999IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Buck (for himself, Mr. Palmer, Mr. Biggs, Mr. Meadows, Mr. Gosar, Mr. Jody B. Hice of Georgia, Mr. DesJarlais, Mr. Babin, Mr. Brat, Mr. Grothman, Mr. Polis, Mr. Griffith, Mr. Renacci, Mr. Sanford, and Mr. Perry) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo require an annual report on offsets and pay-fors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Budget Accountability Act. 2.OMB report on and system for offsets and pay-fors (a)ReportNot later than March 1 after the first full year following the date of the enactment of this Act, and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on the effect of provisions of legislation for the previous congressional session that were enacted to offset or pay for the costs of carrying out such legislation, including provisions that increase revenue, rescind budget authority, or reduce direct spending for the previous congressional session. Any such provision shall be analyzed and included in the report for at least 10 years.
 (b)Tracking system for offsets and pay-Fors requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall establish a system to track the accuracy of the offsets and pay-fors and submit to Congress a report on the system.
 (c)Offset and pay-For definedThe term offset and pay-for means an estimate by the Congressional Budget Office for a provision of legislation that reduces spending, increases revenue, or reduces the deficit.
			